DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because:
Paragraph [0014] appears to contain a clerical error, which could be changed to --one liter per minute--.
Paragraph [0023] appears to contain a clerical error, which could be changed to --first compartment 152--.  
Paragraph [0023] also appears to contain an editorial error, which could be changed to --In one or more of such embodiments, the pore liquid flows to second fluid chamber 110, through restrictor 108, and into first compartment 152 of second fluid chamber 110 at a flow rate controlled by restrictor 108--.
Paragraph [0031] appears to contain a clerical error, which could be changed to --valve 118--.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because a comma appears to be missing.  Going forwards with examination, the claim is interpreted to be:
--The wellbore pressure surge simulation system of claim 1, wherein the core chamber, the fluid chamber, and the wellbore chamber are chambers of a pressure vessel.--
Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliland et al. (US 5,297,420).  Gilliland teaches:
1.    A wellbore pressure surge simulation system, comprising (See fig. 1, reproduced below):
a core chamber (indicated at 10, 21) configured to store a core sample (10) of a downhole formation inside the core chamber (10, 21);
a fluid chamber (30, 35) that is fluidly connected to the core chamber (10, 21) and having a first compartment (30) that is configured to store a first fluid (e.g., water) and a second compartment (35) that is configured to store a second fluid (e.g., gas);
a wellbore chamber (22) positioned adjacent to the core chamber (10, 21) and configured to store the first fluid (water); and
a flow restrictor (38) configured to restrict fluid (water) flow from the wellbore chamber (22).

    PNG
    media_image1.png
    529
    950
    media_image1.png
    Greyscale


a surge chamber (indicated at 20) configured to receive the first fluid (water); and
a valve (32) configured to turn from a first position to a second position to fluidly connect the surge chamber (20) to the wellbore chamber 22 (at least by flowing water from the surge chamber 20 to the wellbore chamber 22).

6.    The wellbore pressure surge simulation system of claim 1, wherein fluid chamber (30, 35) comprises a movable barrier (being a movable valves 32 and/or 36) positioned between the first compartment (30) and the second compartment (35).

9.    The wellbore pressure surge simulation system of claim 1, wherein the core chamber (10, 21) and the wellbore chamber (22) are in pressure communication with each other.

10.    The wellbore pressure surge simulation system of claim 1, wherein the core chamber (10, 21), the fluid chamber (30, 35), and the wellbore chamber (22) are chambers of a pressure vessel (12, 30, 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al.

However, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that Gilliland system is capable of having the core chamber (10, 21) and the fluid chamber (30, 35) pressurized at a pressure that matches a downhole pressure (or any other desired pressure) to simulate an optimized downhole environment where the core sample (10) was obtained, so as to achieve a realistic simulation for example.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have the core chamber (10, 21) and the fluid chamber (30, 35) pressurized at a pressure that matches a downhole pressure, in order to simulate an optimized downhole environment where the core sample (10) was obtained, so as to achieve a realistic simulation for example.

18.    Gilliland teaches a method to configure a pressure surge simulation system, the method comprising:
determining one or more operational parameters of a pressure surge simulation operation through a core sample (10) that is stored in a core chamber (10, 21) of a pressure vessel 11, 12 (based on an optimized downhole environment for example);
configuring, based on the one or more operational parameters (of the optimized downhole environment for example), a fluid chamber (32, 35) that is fluidly coupled to the core chamber (10, 21) to store a first volume of a first fluid (e.g., water) and a second volume of a second fluid (e.g., gas) used to pressurize the first fluid (water) to a threshold pressure before start of the pressure surge simulation operation;
configuring a wellbore chamber (22) to store a second volume of the first fluid (water); and


20.    The method of claim 18, further comprising:
configuring, based on the one or more operational parameters (of the optimized downhole environment for example), a surge chamber (20) to store a third volume of the first fluid (water); and
configuring a valve (32) that is fluidly connected to the surge chamber (20) to turn from a first position to a second position after the start of the pressure surge simulation operation to fluidly connect the wellbore chamber (22) to the surge chamber 20 (at least by flowing water from the surge chamber 20 to the wellbore chamber 22).

Allowable Subject Matter
Claims 2-4, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “a second fluid chamber having a first compartment that is configured to store a third fluid and a second compartment that is configured to store a fourth fluid; and a valve configured to turn from a first position to a second position to fluidly connect the second fluid chamber to the wellbore chamber.”
(Claims 3-4 are dependent on claim 2.) 

With respect to claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “a filter configured to prevent particles greater than a threshold size from flowing into the flow restrictor.”
“configuring, based on the one or more operational parameters, a second fluid chamber to store a third fluid and a fourth fluid used to pressurize the third fluid to a second threshold pressure that is less than the threshold pressure before the start of the pressure surge simulation operation; and configuring a valve that is fluidly connected to the second fluid chamber to turn from a first position to a second position after the start of the pressure surge simulation operation to fluidly connect the wellbore chamber to the second fluid chamber.”

Claims 11-17 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 11, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “… after start of a pressure surge simulation operation, restricting fluid flow of the pressurized first fluid from the wellbore chamber to a threshold flow rate while maintaining a pressure of the pressurized first fluid at or above a second threshold pressure during the pressure surge simulation operation, wherein the second threshold pressure is lower than the first threshold pressure.”
(Claims 12-17 are dependent on claim 11.) 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Nguyen Q. Ha/
Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
May 14, 2021